Title: To James Madison from John Armstrong, Jr., 29 February 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir, 
Paris 29 Feby. 1808.

I Send you the enclosed documents merely to invite a general instruction on the Subject of advances of Public money to the Agents of Prize causes.  My own opinion is that the Captures under the decrees of Nov 1806 and December 1807 will, as intimated in Mr. Champagny’s note of the 15 of January be decided on principles altogether political; of course that the intervention of either agents or advocates will be unnecessary and even useless.  Mr. Skipwith will no doubt be able to explain why he Should have demanded from the Captains twelve hundred livres each for a Service, which in his letter to me he but rated at half that Sum.  I have the honor to be With very high consideration, Sir, Your most obedient humble Servant,

John Armstrong

